DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 8 objected to because of the following informalities:  “RB” should be defined as acronym in the sentence as “resource block (RB)”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 11-13, 16-18, 21-23, 25, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0068609, hereinafter “Wang”) in view of Cao et al. (US 2021/0051525, hereinafter “Cao”.
For claims 1 and 21, Wang discloses A method of wireless communication at a receiving device (see Fig . 6), comprising: 
identifying a collision between first resources reserved by a first transmitting device and second resources reserved by a second transmitting device (As shown in FIG. 6, in step S601, a first resource allocated by a base station for the sidelink transmission is received. The first resource allocated by the base station to the first type of UE may be from shared resources of the first resource pool and a second resource pool. In step S602, it is determined whether the first resource collides with a second resource used by a second type of UE for the sidelink transmission, where the second type of UE autonomously carries out the sidelink transmission; see Wang par. 0077-0078 and Fig. 6); and  
transmitting a collision indication to the first transmitting device or the second transmitting device based on the identified collision (In step S603, when the first resource collides with the second resource, collision indication information is transmitted; see Wang par. 0080 and Fig. 6).
Wang does not explicitly disclose that the resources are reserved.  Cao discloses resources reserved by transmitting device (The present disclosure provides examples in which resources is excluded based on a priority for a reservation type that is indicated in an indication signal, and resources is selected for a subsequent transmission based on determination result regarding whether resources reserved by the reservation type is exclude when selecting resources, which may enable the collision of resources used by different UEs to be reduced significantly. In some applications, the determination result may be obtained by calculating a priority value associated with the reservation type, and determine whether to exclude the 
Specifically for claim 21, Wang discloses An apparatus for wireless communication by a receiving device (As shown in FIG. 11, the receiving unit 1110 receives a plurality of candidate resources allocated by a base station for a sidelink transmission; see Wang par. 0129), comprising:
a memory (Memory 1520, Fig. 15); and 
at least one processor coupled to the memory and configured to (Processor 1510, Fig. 15): 
For claims 2 and 22, Wang discloses The method of claim 1, wherein the identification of the collision is based on an overlap between the first resources and the second resources (when the first resource allocated by the base station to the first type of UE overlaps with these selectable resources, the first type of UE considers that the first resource allocated by the base station is an available resource; otherwise, when the first resource allocated by the base station is not within a range of these selectable resources, the first type of UE considers that the first resource is already occupied; see Wang par. 0079; … the first resource pool and the second resource pool do not have shared resources, so that resources allocated by the base station to the first type of UE and resources autonomously selected by the second type of UE do not 
For claims 3 and 23, Wang discloses The method of claim 2, wherein the identification of the collision is further based on a difference in a measured reference signal received power (RSRP) for a first signal indicating the first resources reserved by the first transmitting device and a second signal indicating the second resources reserved by the second transmitting device (the first type of UE may further determine whether the first resource is occupied by comprehensively considering results of the measurement of the RSRP and the measurement of the average RSSI. For example, the first type of UE may carry out an autonomous resource selection with reference to the second type of UE. Alternatively, the first type of UE may select resources with RSRP less than a certain preset threshold, measure the RSSI on these resources, and carry out a resource sorting according to RSSI values. Subsequently, the first type of UE may select, for example, a preset number or a predetermined percentage of resources with lower RSSI, and treat these resources as selectable resources; see Wang par. 0079).
For claim 5, Wang discloses The method of claim 1, further comprising: 
receiving a first resource reservation from the first transmitting device (a first resource pool is configured, where the first resource pool is used for information transmission of a first type of UE in a sidelink transmission mode; see Wang par. 0038); and 
receiving a second resource reservation from the second transmitting device after receiving the first resource reservation (In step S102, a second resource pool is configured, where the second resource pool is used for information transmission of a second type of UE in the sidelink transmission mode, the second type of UE autonomously carries out the sidelink 
wherein the transmission of the collision indication is to the second transmitting device based on the second resource reservation being received after the first resource reservation (It should be noted that in the embodiment shown in FIG. 1, there is no order limitation between step S101 and step S102. For example, step S101 may be performed first, and then step S102 may be performed, and vice versa; see Wang par. 0042).
For claim 6, Wang discloses The method of claim 1, further comprising: 
receiving a first resource reservation from the first transmitting device at a same time as receiving a second resource reservation from the second transmitting device (It should be noted that in the embodiment shown in FIG. 1, there is no order limitation between step S101 and step S102. For example, step S101 may be performed first, and then step S102 may be performed, and vice versa. Of course, step S101 and step S102 may also be performed simultaneously; see Wang par. 0042); and 
determining to transmit the collision indication to the first transmitting device or the second transmitting device based, at least in part, on a first priority of communication associated with the first transmitting device and a second priority of communication associated with the second transmitting device (the collision indication information may be a one-time SA message transmitted by the first type of UE to the second type of UE, and the SA message may be transmitted before or after a transmission of a first transport block. The SA message may include a signaling identifier, and the signaling identifier may be 1 bit. For example, when the value of the bit is 1, it may indicate the second type of UE to carry out the 
For claims 11 and 25, Wang discloses The method of claim 1, wherein the collision indication is transmitted on a resource reserved for the collision indication by the first transmitting device or the second transmitting device (the first type of UE may decide whether to transmit the collision indication information according to a type of information transmitted by the sidelink transmission. The first type of UE may not transmit the collision indication information and autonomously select the resources for the sidelink transmission when the information of the first type of UE transmitted by the sidelink transmission is one-time information. In addition, alternatively, when the first type of UE carries out SPS transmission, the first type of UE may transmit the collision indication information to the base station or the second type of UE, so that the base station selects the resources for the SPS transmission or the second type of UE reselects the resources on which it carries out the sidelink transmission. Whether the first type of UE transmits the collision indication information may be configured by the base station according to the type of information transmitted by the sidelink transmission; see Wang par. 0083).
For claim 12, Wang discloses The method of claim 11, further comprising: 
receiving a first resource reservation from the first transmitting device having an associated first collision indication resource (a first resource pool is configured, where the first resource pool is used for information transmission of a first type of UE in a sidelink transmission mode; see Wang par. 0038); and 
receiving a second resource reservation from the second transmitting device after receiving the first resource reservation having a second collision indication resource (In step S102, a second resource pool is configured, where the second resource pool is used for information transmission of a second type of UE in the sidelink transmission mode, the second type of UE autonomously carries out the sidelink transmission, and the first resource pool and the second resource pool are orthogonal to each other; see Wang par. 0040), 
wherein the collision indication is transmitted using the associated first collision indication resource or the associated second collision indication resource (a content of the collision indication information may include one or more of the following: indicating whether the allocated first resource is collided, the RSRP measurement of the resources allocated by SA, the RSSI measurement value, a reservation period of a same resource allocated by SA, a recommended resource location according to a monitoring result of the first type of UE, and the like; see Wang par. 0082).
For claims 13, 18 and 30, Wang discloses The method of claim 1, wherein the collision indication is transmitted on a feedback channel (the first type of UE may transmit the collision indication information to the base station, so that the base station reallocates the resources of the first type of UE for the sidelink transmission. In add33ition, alternatively, the first type of UE may further transmit the collision indication information to the second type of UE, so that the 
For claims 16 and 28, the combination of xxx does not explicitly disclose The method of claim 15, wherein the collision indication is received on a collision indication resource reserved for the collision indication. Cao discloses The method of claim 15, wherein the collision indication is received on a collision indication resource reserved for the collision indication
For claims 17 and 29, Wang discloses The method of claim 16, wherein the resource reservation includes the collision indication resource (the collision indication information may be a one-time SA message transmitted by the first type of UE to the second type of UE, and the SA message may be transmitted before or after a transmission of a first transport block. The SA message may include a signaling identifier, and the signaling identifier may be 1 bit. For example, when the value of the bit is 1, it may indicate the second type of UE to carry out the resource reselection, and when the value of the bit is 0, the second type of UE does not need to carry out the resource reselection. Moreover, the SA message may also include contents in a traditional SA message, for example, the SA message may include one or more of the following: a priority, a resource reservation, a frequency resource allocation (indicating a frequency domain location of resources of the first type of UE), a time interval between an initial transmission and a retransmission (indicating a time domain location of the resources of the first type of UE), MCS, a retransmission index, and reserved bits; see Wang par. 0100).
Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Cao, and further in view of Barberis et al. (US 2018/0367999, hereinafter “Barberis”).
For claims 4 and 24, the combination of Wang and Cao does not explicitly disclose The method of claim 2, wherein the identification of the collision is further based on a distance between the receiving device and the first transmitting device and the second transmitting device or between the first transmitting device and the second transmitting device. Barberis discloses The method of claim 2, wherein the identification of the collision is further based on a distance between the receiving device and the first transmitting device and the second transmitting device or between the first transmitting device and the second transmitting device (comparison of the coordinates of the network nodes corresponding to the transmission links of the selected set of resource sharing clusters with the radiation pattern of the first network node comprises, for at least one of the transmission links of the selected set of resource sharing clusters: calculating a first distance between the receiving node corresponding to said transmission link and a straight line connecting the first network node with the second network node;  comparing said first distance with an interference distance threshold; identifying a possible transmission collision based on said comparison between the first distance and the interference distance threshold.  According to an embodiment of the present invention, the method further comprises calculating said interference distance threshold based on: a second distance between the first network node and a projection of the receiving node corresponding to the transmission link on the straight line connecting the first network node and the second network node; see Barberis par. 0035-0040). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Barberis's arrangement in Wang's invention to identify in advance situations of potential mutual interference among intra system communications in order to take appropriate counteractions aiming at avoiding/mitigating the problem (i.e., specific scheduling and resource sharing criteria)(see Barberis par. 0009).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Cao and Barberis, and further in view of Sheu et al. (US 2020/0396719, hereinafter “Sheu”).
For claim 7, Wang discloses The method of claim 1, further comprising: 
receiving a first resource reservation from the first transmitting device at a same time as receiving a second resource reservation from the second transmitting device (It should be and 
determining to transmit the collision indication to the first transmitting device or the second transmitting device based, at least in part, on a starting resource block for the first resources and a starting RB for the second resources (the first type of UE may decide whether to transmit the collision indication information according to a type of information transmitted by the sidelink transmission. The first type of UE may not transmit the collision indication information and autonomously select the resources for the sidelink transmission when the information of the first type of UE transmitted by the sidelink transmission is one-time information. In addition, alternatively, when the first type of UE carries out SPS transmission, the first type of UE may transmit the collision indication information to the second type of UE, so that the second type of UE reselects the resources on which it carries out the sidelink transmission. Whether the first type of UE transmits the collision indication information may be configured by the base station according to the type of information transmitted by the sidelink transmission; see Wang par. 0101). 
The combination of Wang, Cao and Barberis does not explicitly disclose wherein the first transmitting device and the second transmitting device have a same priority. Sheu discloses wherein the first transmitting device and the second transmitting device have a same priority (The disclosure provides a procedure for detecting the priority order of all collided UEs. First, the priority indicator of all collided UEs is compared. The collided UE having a high level priority 
For claim 8, Wang discloses The method of claim 1, further comprising: 
receiving a first resource reservation from the first transmitting device at a same time as receiving a second resource reservation from the second transmitting device (It should be noted that in the embodiment shown in FIG. 1, there is no order limitation between step S101 and step S102. For example, step S101 may be performed first, and then step S102 may be performed, and vice versa. Of course, step S101 and step S102 may also be performed simultaneously; see Wang par. 0042); and 
determining to transmit the collision indication to the first transmitting device or the second transmitting device based, at least in part, on an ending resource block for the first resources and an ending RB for the second resources (the first type of UE may decide whether to transmit the collision indication information according to a type of information transmitted by the sidelink transmission. The first type of UE may not transmit the collision indication information and autonomously select the resources for the sidelink transmission when the information of the first type of UE transmitted by the sidelink transmission is one-time information. In addition, alternatively, when the first type of UE carries out SPS transmission, the first type of UE may transmit the collision indication information to the second type of UE, so that the second type of UE reselects the resources on which it carries out the sidelink transmission. Whether the first type of UE transmits the collision indication information may be configured by the base station according to the type of information transmitted by the sidelink transmission; see Wang par. 0101).
The combination of Wang, Cao and Barberis does not explicitly disclose wherein the first transmitting device and the second transmitting device have a same priority. Sheu discloses wherein the first transmitting device and the second transmitting device have a same priority (The disclosure provides a procedure for detecting the priority order of all collided UEs. First, the priority indicator of all collided UEs is compared. The collided UE having a high level priority indicator would be considered as having a high priority order. Next the indicators of the number of times of resource collisions are compared when the collided UEs have the same priority indicator… Moreover, the number of collided resource units for collided UE (indicated as L,) are compared when the collided UEs have the same priority indicator as well as the indicator of the number of times of resource collisions showing the same values. Then, a first collided UE having a small L, value than a second collided UE may have a higher priority order. .
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Cao, Barberis and Sheu, and further in view of Ganesan et al. (US 2021/0058905, hereinafter “Ganesan”).
For claim 9, Wang discloses The method of claim 1, further comprising: 
receiving a first resource reservation from the first transmitting device at a same time as receiving a second resource reservation from the second transmitting device (It should be noted that in the embodiment shown in FIG. 1, there is no order limitation between step S101 and step S102. For example, step S101 may be performed first, and then step S102 may be performed, and vice versa. Of course, step S101 and step S102 may also be performed simultaneously; see Wang par. 0042); and 
The combination of Wang, Cao and Barberis does not explicitly disclose wherein the first transmitting device and the second transmitting device have a same priority and a same resource allocation. Sheu discloses wherein the first transmitting device and the second transmitting device have a same priority and a same resource allocation (The disclosure provides a procedure for detecting the priority order of all collided UEs. First, the priority 
The combination of Wang, Cao, Barberis and Sheu does not explicitly disclose determining to transmit the collision indication to the first transmitting device or the second transmitting device based, at least in part, on first device identifier (ID) for the first transmitting device and a second device ID for the second transmitting device. Ganesan discloses determining to transmit the collision indication to the first transmitting device or the second transmitting device based, at least in part, on first device identifier (ID) for the first transmitting device and a second device ID for the second transmitting device (an RX UE configured as a SUE may: monitor SCI transmissions from multiple TX UEs from a group, receive 
For claim 10, Wang discloses The method of claim 1, further comprising: 
receiving a first resource reservation from the first transmitting device at a same time as receiving a second resource reservation from the second transmitting device (It should be noted that in the embodiment shown in FIG. 1, there is no order limitation between step S101 and step S102. For example, step S101 may be performed first, and then step S102 may be performed, and vice versa. Of course, step S101 and step S102 may also be performed simultaneously; see Wang par. 0042); and 
The combination of Wang, Cao and Barberis does not explicitly disclose wherein the first transmitting device and the second transmitting device have a same priority, a same resource allocation, and are associated with a same set of bits for a device identifier (ID); and randomly determining to transmit the collision indication to the first transmitting device or the second transmitting device. 
discloses wherein the first transmitting device and the second transmitting device have a same priority, a same resource allocation (The disclosure provides a procedure for detecting the priority order of all collided UEs. First, the priority indicator of all collided UEs is compared. The collided UE having a high level priority indicator would be considered as having a high priority order. Next the indicators of the number of times of resource collisions are compared when the collided UEs have the same priority indicator… Moreover, the number of collided resource units for collided UE (indicated as L,) are compared when the collided UEs have the same priority indicator as well as the indicator of the number of times of resource collisions showing the same values. Then, a first collided UE having a small L, value than a second collided UE may have a higher priority order. Lastly, the position numbers of the selected collided resource(s) are compared when the collided UEs have the same priority indicator, the same number of times of resource collisions, and the same L,. A first collided UE that has a smaller value of a position number than a second UE may have a higher priority order; see Sheu par. 0065), 
Ganesan discloses and are associated with a same set of bits for a device identifier (ID) (an RX UE configured as a SUE may: monitor SCI transmissions from multiple TX UEs from a group, receive and/or decode SCI transmitted from group member UEs in configured resources as part of a sensing procedure, and transmit (or retransmit) a group packet to the TX UEs if a half duplex problem is detected and/or a resource collision is detected. Thus, the SUE may directly retransmit the simultaneously transmitted data so that TX UEs do not have to schedule retransmission of the data as in other embodiments. For the transmission (or retransmission), the SUE may use a source ID of the TX UEs as found in L1 and/or L2 signaling; see Ganesan par. 
Sheu discloses randomly determining to transmit the collision indication to the first transmitting device or the second transmitting device (In step S415, the UE would re-select the first resource unit or the second resource unit randomly or by a pre-configured policy from the resource pool during the second short-term window in response to having determined that either the first priority UE criterion or the second priority UE criterion has been met; see Sheu par. 0045 and Fig. 4). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Sheu's arrangement in Wang's invention to use a new or modified mechanism to scope with issues such as latency or resource collisions for the current NR V2X mode 2 (see Sheu par. 0010).
Claims 14, 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Cao, Barberis, Sheu and Ganesan, and further in view of Homchaudhuri et al. (US 2021/0250117, hereinafter “Homchaudhuri”).
For claims 14 and 19, the combination of Wang, Cao, Barberis, Sheu and Ganesan does not explicitly disclose The method of claim 13, wherein the collision indication comprises a feedback sequence for a non-clear to send (non-CTS) indication. Homchaudhuri discloses The method of claim 13, wherein the collision indication comprises a feedback sequence for a non-clear to send (non-CTS) indication (the request-to-send/clear-to-send (RTS/CTS) may be used to protect packets during collision. For example, when PER improves while using RTS/CTS, the improvement may be attributed to a highly congested/collision-prone medium. In yet 
For claim 26, Wang discloses The apparatus of claim 21, wherein the collision indication is transmitted on a feedback channel (the first type of UE may transmit the collision indication information to the base station, so that the base station reallocates the resources of the first type of UE for the sidelink transmission. In add33ition, alternatively, the first type of UE may further transmit the collision indication information to the second type of UE, so that the second type of UE reselects the resources for the sidelink transmission. Specifically, the first type of UE may feedback the selected or unselected resource information to the base station through the physical layer signaling or higher layer signaling. The feedback may be carried out at a feedback information position corresponding to downlink control information indicating the selected and/or unselected first resource, when the first type of UE feeds back through the physical layer signaling; see Wang par. 0080-0081), and 
The combination of Wang, Cao, Barberis, Sheu and Ganesan does not explicitly disclose the collision indication comprises a feedback sequence for a non- clear to send (non-CTS) indication. Homchaudhuri discloses the collision indication comprises a feedback sequence for a non- clear to send (non-CTS) indication (the request-to-send/clear-to-send (RTS/CTS) may be used to protect packets during collision. For example, when PER improves while using RTS/CTS, the improvement may be attributed to a highly congested/collision-prone medium. In yet .
Claims 15, 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Cao, Barberis, Sheu, Ganesan and Homchaudhuri, and further in view of Martin et al. (US 2016/0338103, hereinafter “Martin”).
For claims 15 and 27, Wang discloses A method of wireless communication at a transmitting device, comprising: 
transmitting a resource reservation for a transmission from the transmitting device to at least one receiving device (As shown in FIG. 6, in step S601, a first resource allocated by a base station for the sidelink transmission is received. The first resource allocated by the base station to the first type of UE may be from shared resources of the first resource pool and a second resource pool. In step S602, it is determined whether the first resource collides with a second resource used by a second type of UE for the sidelink transmission, where the second type of UE autonomously carries out the sidelink transmission; see Wang par. 0077-0078 and Fig. 6); 
receiving a collision indication from a receiving device of the at least one receiving device for a collision between resources reserved by the resource reservation and resources reserved by another transmitting device (In step S603, when the first resource collides with the 
Wang does not explicitly disclose backing off from transmitting on the resources reserved by the resource reservation in response to receiving the collision indication from the receiving device. Martin discloses backing off from transmitting on the resources reserved by the resource reservation in response to receiving the collision indication from the receiving device (In Phase 2 the UE transmits in the selected communications resources or in the case in which a scheduling channel is present, the UE transmits a message to inform the other UEs that it intends to transmit in the corresponding communications resources of the shared channel. After a random time a further listening process is performed to determine whether a collision has occurred because another UE is transmitting contemporaneously. The UE may restart one or both of the phases if collision is detected. The UE may also perform random backoff time before restarting; see Martin par. 0105-0107). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Martin's arrangement in Wang's invention to detect that the other is contending for the same resources because each UE will stop transmitting to detect transmissions from other UEs at different times and therefore the communications devices can detect collisions (see Martin par. 0007).
Specifically for claim 27, Wang discloses An apparatus for wireless communication by a transmitting device (When the collision indication information transmitted by the transmitting unit 1230 of the first type of UE 1200 is transmitted to the second type of UE, the second type of UE may be prompted to carries out the resource reselection to avoid collision occurrence; see Wang par. 0161 and Fig. 12), comprising: 
a memory (Memory 1520, Fig. 15); and 
at least one processor coupled to the memory and configured to (Processor 1510, Fig. 15): 
For claim 20, the combination of xxx does not explicitly disclose The method of claim 15, wherein the backing off from transmitting on the resources reserved by the resource reservation comprises: refraining from transmitting the transmission on the resources reserved by the resource reservation for at least a duration of a backoff timer; and transmitting another resource reservation for the transmission from the transmitting device to the at least one receiving device after the duration of the backoff timer. Martin discloses The method of claim 15, wherein the backing off from transmitting on the resources reserved by the resource reservation comprises: refraining from transmitting the transmission on the resources reserved by the resource reservation for at least a duration of a backoff timer; and transmitting another resource reservation for the transmission from the transmitting device to the at least one receiving device after the duration of the backoff timer (This phase 2 is intended to address the case in which two UEs start at exactly the same time, and contention is not detected in phase 1. The random listening slot reduces overall probability of collision, so that the larger the number of preamble frames the lower the probability of collision. The network or a co-ordinating UE may configure the length of the preamble phase based on e.g. number of devices in proximity. In some example a counter may be incremented after each scheduling message transmission if this example embodiment is used. This can help to determine which UE should choose another resource in case of collision, for example if a scheduling message from another UE is detected with a higher counter, or if the UE detects 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CHAE S LEE/Examiner, Art Unit 2415